Opinion issued March 4, 2014




                                      In The
                               Court of Appeals
                                      For The
                          First District of Texas

                              NO. 01-13-00661-CR
                              NO. 01-13-00662-CR
                                    ____________

                     ROY GLEN ARMSTRONG, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 434th District Court
                          Fort Bend County, Texas
        Trial Court Cause Nos. 12-DCR-059847A and 12-DCR-059848A


                          MEMORANDUM OPINION

      Counsel for appellant, Roy Glen Armstron, has filed a motion to dismiss the

appeals. See TEX. R. APP. P. 42.2(a). We have not issued a decision in the appeals.
      Accordingly, we dismiss the appeals. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Massengale and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2